Citation Nr: 9919547	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1974 to November 
1977 and from December 1978 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The claims folder was subsequently 
transferred to Reno, Nevada.  

The case returns to the Board following a March 1997 remand 
to the RO for additional development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's idiopathic dilated cardiomyopathy was not 
manifest or diagnosed in service or for many years 
thereafter, and is not related to symptoms shown in service.  


CONCLUSION OF LAW

The veteran's heart disorder was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

Service medical records for the veteran's service from 
November 1974 to November 1977 were negative for any symptoms 
or findings of a cardiac disorder.  

Service medical records for service from December 1978 to 
February 1984 revealed that in May 1979 the veteran 
complained of blacking out three times that day.  According 
to his roommate, each episode lasted four to five minutes.  
The veteran related a history of these episodes dating to 
1976 with paralysis on the right side.  He also had slight 
chest pain.  On examination, the heart was in normal sinus 
rhythm.  Physical examination was normal.  The impression was 
blackouts due to hyperventilation syndrome and chest pain of 
unknown etiology, probably pleurisy.  

In December 1980, the veteran related an inability to lose 
weight.  He ran approximately five miles a day, swam, and 
played racquetball.  He weighed 230 pounds.  In November 
1981, the veteran was evaluated for being over the weight 
restrictions.  He weighed 223 pounds.  Examination of the 
heart was normal.  He was enrolled in an overweight program.  
Chest X-rays taken in June 1982 revealed a normal heart.  In 
August 1983, the veteran was referred to the mental hygiene 
clinic for feelings of agitation, hostility, and fear of 
harming himself or others.  The assessment was acute 
adjustment reaction apparently manifested through somatic 
complaints, i.e. headaches, stomach problems.   

The veteran's October 1983 separation examination was 
negative for findings of cardiac abnormality.  The veteran 
weighed 248 pounds.  Chest X-rays were within normal limits.  
On the accompanying report of medical history, the veteran 
indicated that his health was poor.  He reported, in 
pertinent part, a history of frequent or severe headache, 
dizziness or fainting spells, shortness of breath, 
palpitation or pounding heart, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  He denied any history of heart trouble or pain or 
pressure in the chest.  Handwritten notes from the examiner 
indicated that the veteran had had shortness of breath since 
December 1982, which was associated with weight gain.  He 
also experienced pounding of the heart with exercise.   

In March 1989, the veteran presented at St. Peter Hospital 
with complaints of headache, chest discomfort, and nausea and 
vomiting, which developed after 40 minutes of exposure to 
propane.  It was noted that he was otherwise very healthy and 
had no cardiopulmonary limitations.  He denied any history of 
angina, rheumatic fever, cardiac murmurs, or hypertension.  
He had smoked for five years but had recently quit.  There 
were no other known cardiac risk factors.  The assessment was 
new onset atrial fibrillation without ischemic changes.  
There was no evidence of systemic disease, such as mitral 
valve disease, hyperthyroidism, or anemia.  The propane 
exposure most likely accounted for manifested symptoms.  

According to medical records from The Hospital of the Good 
Samaritan, the veteran was hospitalized in April 1992 after 
presenting with symptoms such as abdominal tightness and 
nausea, weakness, marked fatigue, and marked exertional 
dyspnea.  He recalled having a similar episode five years 
before, when he was told that he had fibrillation that 
spontaneously resolved.  Chest X-rays showed cardiomegaly 
with congestive heart failure.  An electrocardiogram (EKG) 
showed uncontrolled atrial fibrillation.  Cardiac enzymes 
were within normal limits.  The final diagnosis was 
idiopathic dilated cardiomyopathy and uncontrolled atrial 
fibrillation with tachy-brady syndrome.  

In an August 1992 statement, H. Schubert Palmer, M.D., a 
physician associated with Good Samaritan, related that the 
veteran recalled having prior episodes of mild exertional 
dyspnea and palpitations dating back to his years in service 
from 1974 to 1984.  Dr. Palmer indicated that a review of 
some of his service medical records revealed occasional 
complaints of chest pain and palpitations, but no evaluation 
of those complaints.  He later added that the initial cause 
of the cardiomyopathy remained uncertain.  

The veteran submitted a statement in October 1992 in which he 
stated that he complained about his heart in service but 
nothing was done.  He listed complaints on his separation 
documents.  In May 1979, he complained about slight chest 
pain, but no tests were done.  

In March 1993, the veteran underwent a VA cardiology 
examination.  He related a history of symptoms including 
exertional dyspnea with nausea, fatigue, weakness, and chest 
tightness.  The examiner noted the previous diagnosis of 
dilated cardiomyopathy.  Examination was significant for 
irregular heart rate and rhythm.  EKG was abnormal.  Chest X-
rays and an echocardiogram were normal.  The diagnosis 
included Class III-C idiopathic dilated cardiomyopathy and 
uncontrolled atrial fibrillation.  An associated ge4neral 
medical examination noted blood pressure of 120/80, sitting; 
122/80, standing; and, 120/80 reclining.  There was no 
jugular venous distention, and no carotid bruits. 

The RO received a January 1994 statement from Dr. Palmer.  He 
indicated that a review of the veteran's service medical 
records revealed complaints of chest pains and palpitations, 
which most probably represented the onset of his cardiac 
problems.  No investigation was pursued to determine cardiac 
status at that time.  It was Dr. Palmer's opinion that the 
veteran's present endstage cardiomyopathy most likely 
originated during service.  

The RO also received a statement dated in February 1994 from 
Francis Y.K. Lau, M.D.  He evaluated the veteran in July 1992 
for his cardiac disorders.  Dr. Lau related that the veteran 
had paroxysmal arrhythmias during military service and that 
those episodes may have been the onset of his cardiomyopathy.  
He conceded that there was no record of these arrhythmias, 
but indicated that the dispensaries seen did not obtain EKG 
monitoring for his complaints.   

Antoine Hage, M.D., of the University of California, Los 
Angeles (UCLA) Medical Center, evaluated the veteran in 
January 1995 for possible heart transplantation.  During the 
consultation, the veteran reported having mild exertional 
dyspnea, palpitations, and occasional chest pain while in 
service.  No work-up was performed.  He also related a couple 
of episodes of loss of consciousness of unknown etiology 
while in service.  He was diagnosed as having cardiomyopathy 
in April 1992.  Dr. Hage noted that the veteran had no 
previous history of coronary artery disease, hypertension, or 
excessive alcohol use.  He related that the etiology of the 
cardiomyopathy was most likely idiopathic.       

Medical records showed that the veteran was followed by 
physicians at Nevada Cardiology Associates from February 1995 
to February 1997.  He was initially referred by Dr. Hage from 
the UCLA Medical Center.  In a September 1995 statement, 
Berge J. Dadourian, M.D., of Nevada Cardiology Associates, 
indicated that the veteran began experiencing symptoms of 
lightheadedness, dizziness, and blackouts associated with 
chest pain and shortness of breath dating back to his years 
of military service.  After a review of his service medical 
records, Dr. Dadourian indicated that the symptoms could 
represent the onset of his cardiac symptoms, though no 
cardiac evaluation was performed during service.   

Records from the Sunrise Hospital and Medical Center showed 
that the veteran received a pacemaker in July 1995.  He 
underwent two subsequent procedures in September 1996 and 
February 1997 for maintenance related to the operation of the 
pacemaker.  These records were related to treatment only and 
were negative for any reference to the etiology or onset of 
the veteran's heart disorder.   

VA outpatient medical records dated from June 1994 to 
February 1996 showed continued treatment, including 
medication, for cardiac disorders.  

In September 1995, the veteran testified at a personal 
hearing.  He was currently diagnosed as having idiopathic 
dilated cardiomyopathy.  The symptoms that led to the 
implantation of a pacemaker were the same symptoms that he 
experienced in service.  The symptoms included blacking out, 
slight chest pains, shortness of breath, palpitations, 
fatigue, and weakness.  The veteran reported these symptoms 
to personnel in the dispensaries, but no tests or studies 
were done.  He denied having any such problems prior to 
service.  He could not recall if he had the symptoms in the 
year following his separation from service.  The veteran 
testified that during the April 1992 hospitalization, doctors 
told him that they suspected he had had the heart disorder 
for a long time.  After service, he always had problems with 
shortness of breath and fatigue.  The symptoms that prompted 
the trip to the emergency room in 1989 were similar to 
symptoms from service.    

Following the hearing, the RO requested a VA medical opinion 
as to whether there was a relationship between the veteran's 
in-service complaints and the heart disorder with which he 
was currently diagnosed.  In a December 1995 statement, the 
chief of the cardiology division of the local VA medical 
center indicated that he found no evidence to support the 
claim that the veteran developed dilated cardiomyopathy 
during active duty.  He found it extremely unlikely that the 
veteran suffered from the disorder for eight years without 
intervening symptomatology.  The doctor stated that dilated 
cardiomyopathy could develop rapidly and that most patients 
become symptomatic within a short period of time after its 
onset.  Therefore, he believed the veteran's disorder 
developed shortly before it was diagnosed in 1992.  Finally, 
he added that the symptoms the veteran described in service 
did not occur with the onset of cardiomyopathy.  

In an April 1996 statement, the veteran contested the 
conclusions reached by the VA cardiologist.  The veteran 
cited to various medical texts in support of his own 
assertions as to the onset of his cardiac disorder.  The 
veteran offered statements dated in May 1996 addressing 
claimed errors in the prior VA examination.    

The veteran submitted a July 1996 statement from Dr. Palmer 
to rebut the December 1995 conclusions of the VA 
cardiologist.  The doctor quoted from a medical textbook, 
stating that symptoms of dilated cardiomyopathy usually 
develop gradually and that some patients may be asymptomatic 
for months or years.  Dr. Palmer stated that the veteran's 
initial symptom, syncope, was compatible with, but not 
absolutely diagnostic of, the onset of cardiomyopathy.  It 
was his opinion that the veteran's cardiomyopathy most likely 
began on or around 1979.  

Pursuant to the Board's March 1997 remand, the RO requested 
records from the Social Security Administration, which were 
received in September 1997.  According to an October 1992 
disability determination, the veteran was considered disabled 
for SSA purposes as of April 1992 due to idiopathic 
cardiomyopathy.  The accompanying evidence consisted of 
medical records pertaining to the April 1992 hospitalization 
and subsequent progress notes through the date of the 
decision.     

In September 1997, also pursuant to the Board's remand, the 
veteran underwent a fee-basis VA cardiology examination.  The 
physician reviewed the veteran's claims folder for the 
examination.  He initially undertook a detailed review of 
history of the veteran's symptoms and treatment since 
service, noting the April 1992 diagnoses.  At the time of the 
examination, the veteran complained of shortness of breath 
with activity, intermittent dizziness and lightheadedness, 
fatigue with exertion, and intermittent increased abdominal 
girth that responded to diuretics.  He denied palpitations, 
recent paroxysmal nocturnal dyspnea or orthopnea, chest pains 
suggestive of angina or syncopal episodes since his recent 
pacemaker generator change.  Physical examination was largely 
unremarkable.  The physician reviewed the results of previous 
diagnostic tests.  The physician's diagnosis included 
idiopathic dilated cardiomyopathy, history of atrial 
fibrillation with subsequent pacemaker insertion, and history 
of mild to moderate mitral regurgitation.  In an August 1998 
addendum to the examination report, the physician opined that 
the veteran's 1979 symptoms, including chest pain and 
blacking out, were not related to his currently diagnosed 
idiopathic dilated cardiomyopathy.  He concurred with the 
diagnosis of hyperventilation syndrome offered at that time.    

In November 1998, the Board requested a VA expert medical 
opinion as to whether the veteran's in-service complaints 
represented the onset of the idiopathic dilated 
cardiomyopathy diagnosed in April 1992.  In the January 1999 
response, the physician indicated that he reviewed the 
veteran's medical records from service and after service.  He 
noted that service medical records documented no complaints 
of loss of consciousness or evidence of physical problems 
related to the heart.  During the separation examination, the 
veteran reported a history of shortness of breath, headaches, 
dizziness, fainting spells, and palpitations.  In 1992, he 
presented with atrial fibrillation and was diagnosed as 
having dilated cardiomyopathy.  The physician stated that, 
according to recent papers, a diagnosis of idiopathic 
cardiomyopathy required symptoms and signs of heart failure, 
an increase in heart size, an abnormal electrocardiogram, or 
evidence of peripheral emboli.  Therefore, a diagnosis of 
idiopathic cardiomyopathy could not have been made during 
service.  In addition, it was unlikely that the veteran would 
have remained untreated during the period between his 
separation and the presentation of atrial fibrillation in 
1992.  The physician concluded that although the veteran had 
a serious illness, there was no evidence that the illness was 
contracted during his period of military service.     


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed service connected, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including endocarditis and valvular heart disease).  

Considering the whole record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a heart disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3).  

Initially, the Board finds that there is no medical evidence 
of manifestations of a heart disorder within one year of the 
veteran's separation from service.  Lacking such evidence, 
the presumption of in-service incurrence is inapplicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Considering the claim on a direct basis, the Board finds no 
evidence of a chronic heart disorder in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-95.  Specifically, 
the service medical records reveal no findings of cardiac 
abnormality in service or at separation.  The symptoms of 
blackouts and slight chest pain reported in May 1979 were 
attributed to hyperventilation syndrome and pleurisy.  
Shortness of breath noted at separation was associated weight 
gain.  The other symptoms reported by the veteran at 
separation are not documented during service.  

In addition, there is no evidence of continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 496-97.  There is no medical evidence of any 
problems until March 1989, at which time the presenting 
symptoms were attributed to propane exposure.  During his 
hearing, the veteran was unable to recall if he had any 
symptoms within one year after service, though he indicated 
that he had problems with shortness of breath and fatigue.  
The post-service occurrence of such symptoms does not 
represent a continuity of symptomatology shown in service.   

The veteran's heart disorder may still be service-connected 
if the evidence otherwise establishes that it was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In 
this respect, the record contains conflicting medical 
opinions from both private and VA cardiovascular specialists 
as to the etiology and rate of onset of the cardiomyopathy.  
However, in light of the following discussion, the Board 
finds that the opinions finding no connection between the 
current heart disorder and symptoms in service have more 
probative value.    

Dr. Lau indicated that the veteran had paroxysmal arrhythmias 
in service, which might have been the onset of the 
cardiomyopathy.  However, as conceded by Dr. Lau, there is no 
service medical record of arrhythmia.  Similarly, Dr. 
Dadourian stated that symptoms of lightheadedness, dizziness, 
and blackouts associated with chest pain and shortness of 
breath could represent the onset of cardiac symptoms.  
However, service medical records document only one instance 
of blackouts with slight chest pain.  In Dr. Palmer's January 
1994, he indicated that service medical records revealed 
complaints of chest pains and palpitations, which most 
probably represented the onset of the veteran's cardiac 
problems.  As indicated, however, there is only one instance 
of slight chest pain shown in service.  There is no 
documented complaint of palpitations in service, except the 
veteran's report at separation.  Thus, it appears that these 
opinions rely, at least partially, on medical information 
supplied by the veteran but undocumented in service.  A 
medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

On the other hand, the opinions offered in the December 1995, 
September 1997, and January 1999 VA reports were based on 
each examiner's review of the entire record.  Specifically, 
the fee-basis cardiology examiner from the September 1997 
examination indicated that the in-service complaints of chest 
pain and blacking out were not related to the cardiomyopathy, 
but were correctly diagnosed as hyperventilation syndrome.  
In his July 1996 statement, Dr. Palmer stated that the 
veteran's initial symptom, syncope, was compatible with the 
onset of cardiomyopathy.  However, as conceded by Dr. Palmer, 
syncope is not diagnostic of cardiomyopathy.  

Therefore, in light of all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a heart disorder.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(3).  
      

ORDER

Entitlement to service connection for a heart disorder is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


